
	

114 HR 3303 IH: Coal Royalty Fairness and Communities Investment Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3303
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Cartwright (for himself, Mr. Ryan of Ohio, Mr. Lowenthal, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Transportation and Infrastructure, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Mineral Leasing Act to improve coal royalties, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coal Royalty Fairness and Communities Investment Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Valuation of Federal coal for purposes of royalties
					Sec. 101. Valuation of coal royalties.
					Title II—Programs to Reinvest in Coal-Impacted Communities
					Sec. 201. Definitions.
					Sec. 202. Establishment of Fund.
					Sec. 203. Federal economic and workforce development assistance programs.
					Sec. 204. Carbon capture and sequestration.
					Sec. 205. Additional Federal agency participation.
				
			IValuation of Federal coal for purposes of royalties
 101.Valuation of coal royaltiesSection 7 of the Mineral Leasing Act (30 U.S.C. 207) is amended— (1)in subsection (a), by striking the fourth sentence; and
 (2)by adding at the end the following:  (d)Royalties (1)DefinitionsIn this subsection:
								(A)Assessment value
 (i)In generalThe term assessment value, with respect to Federal coal, means— (I)the price of Federal coal paid by the purchaser at final sale; or
 (II)a price imputed by the Secretary based on the coal price index. (ii)ExclusionsThe term assessment value does not include, as determined and to the extent determined to be appropriate by the Secretary—
 (I)transportation costs, as determined in accordance with the transportation cost index; or (II)the cost of coal washing.
 (B)BrokerThe term broker means a person that resells Federal coal. (C)Coal price indexThe term coal price index means the schedule of average market prices of Federal coal (in United States dollars) at final sale, based on the quality and type of the Federal coal, as determined by the Secretary, in consultation with the Administrator of the Energy Information Administration.
								(D)Purchaser
 (i)In generalThe term purchaser means a person that— (I)purchases or contracts to purchase Federal coal—
 (aa)directly from a coal mine operator; or (bb)indirectly from a broker; and
 (II)uses that Federal coal in any industrial or energy conversion process. (ii)ExclusionThe term purchaser does not include—
 (I)a coal broker; or (II)any other third-party intermediary.
 (E)QualityThe term quality, with respect to Federal coal, means the quality of Federal coal measured in British thermal units, sulfur, moisture, and other criteria determined to be appropriate by the Secretary.
 (F)SecretaryThe term Secretary means the Secretary of the Interior. (G)Transportation cost indexThe term transportation cost index means the transportation cost index established under paragraph (7).
 (H)TypeThe term type, with respect to Federal coal, means a general category of coal, such as metallurgical coal or steam coal, as determined by the Secretary.
								(2)Payment rate
 (A)In generalExcept as provided in subparagraph (B), a lease shall require payment of a royalty in such amount as the Secretary shall determine of not less than 12.5 percent of the assessment value of Federal coal, as determined under paragraph (3).
 (B)ExceptionIn lieu of the royalty payment rate described in subparagraph (A), the Secretary may establish such lower royalty payment rate as the Secretary determines to be appropriate in the case of Federal coal recovered by an underground mining operation.
 (3)Valuation for royaltiesNot later than 1 year after the date of enactment of this subsection, the Secretary shall establish, as the valuation for Federal coal royalties, the assessment value of Federal coal.
							(4)Administration
 (A)ReportingThe purchaser of Federal coal shall annually submit to the Secretary a report containing such information as the Secretary determines to be necessary to carry out this subsection.
 (B)AuditsTo carry out this subsection, the Secretary may examine the records of any person engaged in the purchase, sale, transportation, or marketing of Federal coal.
								(5)Coal price index
 (A)In generalThe Secretary shall compile the assessment values of coal by type and quality of coal in a coal price index.
 (B)PublicationNot less frequently than quarterly, the Secretary shall publish the coal price index, along with a methodological description, including—
 (i)the method of calculation; (ii)the data used to calculate the coal price index in an aggregate manner that does not reveal proprietary information; and
 (iii)any other information the Secretary considers appropriate to ensure transparency. (C)Other informationIf a person believes that the coal price index does not accurately reflect the assessment value of the coal produced by the person, the person may petition the Secretary to use information supplied by the person in lieu of the coal price index, including all information the Secretary requires to accurately determine the assessment value and audit the records of the person.
								(6)Exports
 (A)In generalIn assessing royalties for the export of Federal coal under this subsection, the Secretary may obtain from the exporter of the Federal coal such information as the Secretary determines to be necessary to carry out this subsection.
 (B)Assessment value of exported coalSubject to subparagraph (C), in determining the assessment value of Federal coal that is exported, the Secretary shall—
 (i)use the price of coal free on board the marine vessel used to transport the coal overseas at the port of origin; and
 (ii)limit any deductions that apply to the assessment value of the Federal coal to costs incurred prior to being free onboard the vessel.
 (C)Uncertain export priceIf the Secretary cannot determine the value of exported coal in accordance with subparagraph (B), the Secretary shall—
 (i)assess royalties under this subsection based on the coal price index for coal of a similar quantity and type; and
 (ii)limit any deductions that apply to the assessment value of the Federal coal to costs incurred within the contiguous United States.
									(7)Transportation cost index
 (A)In generalSubject to the other provisions of this paragraph, the Secretary, in consultation with the Secretary of Energy and the Secretary of Transportation (in consultation with the Surface Transportation Board and others), shall—
 (i)compile in a transportation cost index the average costs of transporting coal; and (ii)determine the amount of any transportation cost deduction under this subsection, on the basis of the transportation cost index.
 (B)Unit of measurementThe transportation cost index shall be based on the average transportation costs per ton of coal or another unit of measurement determined by the Secretary.
 (C)Differences in transportation costsThe transportation cost index shall take into consideration differences in the costs of transportation, as determined by the Secretary, based on—
 (i)the mode of transportation; (ii)the geographic region, and
 (iii)other characteristics of the transportation industry that the Secretary considers to be necessary to calculate a fair, transparent, and accurate transportation cost index.
 (D)ExclusionsThe transportation cost index shall not include costs associated with, as determined by the Secretary—
 (i)take-or-pay contract penalties; (ii)liquidated damages;
 (iii)the speculative aspects of transportation transactions; or (iv)any other costs that are not directly associated with moving Federal coal from 1 location to another location.
 (E)PublicationNot less than twice annually, the Secretary shall publish the transportation cost index, along with a methodological description, including—
 (i)the method of calculation; (ii)the data used to calculate the transportation cost index, in an aggregate manner that does not reveal proprietary information; and
 (iii)any other information the Secretary considers to be appropriate to ensure transparency. (F)Other informationIf a person believes that the transportation cost index does not accurately reflect the transportation costs of the person, the person may petition the Secretary to use information supplied by the person (other than costs descried in subparagraph (D)) in lieu of the transportation cost index, including all information the Secretary requires to accurately determine cost and audit the records of the person.
								(8)Reviews
 (A)In generalTo ensure a transparent, fair, and efficient administration of the Federal coal program, and to ensure that citizens of the United States receive a fair return on Federal coal, not later than 3 years after the date of enactment of this subsection and every 3 years thereafter during the 15-year period beginning on that date of enactment, the Comptroller General of the United States shall submit to Congress a report that describes a review of the Federal coal program, including the administration of this subsection.
 (B)ConsultationIn conducting a review under this paragraph, the Comptroller General shall consult with— (i)the Secretary;
 (ii)the Director of the Bureau of Land Management; (iii)the Secretary of Transportation; and
 (iv)the Secretary of Energy. (C)InclusionsA review under this paragraph shall include a review of—
 (i)the total volume of coal production from Federal land; (ii)the total volume of remaining coal reserves on Federal land;
 (iii)the total revenues generated from the Federal coal program, itemized by type of revenue, including lease bonus payments and royalties;
 (iv)market prices for coal; (v)market prices for transportation costs and any other deductible costs; and
 (vi)the appropriateness of royalty rates. (D)FormatThe Comptroller General shall report information in a review under this paragraph—
 (i)in the aggregate for the United States; and (ii)categorized by State for at least the top 10 Federal coal-producing States, as determined by the Comptroller General..
				IIPrograms to Reinvest in Coal-Impacted Communities
 201.DefinitionsIn this title: (1)Coal economyThe term coal economy means the complete supply chain of coal reliant industries, including coal mining, coal-fired power plants, and related transportation, logistics, and manufacturing.
 (2)Covered programThe term covered program means any of the following: (A)The Assistance to Coal Communities, Economic Adjustment Assistance, and Partnership Planning program of the Economic Development Administration of the Department of Commerce.
 (B)The Dislocated Worker National Emergency Grants program of the Employment and Training Administration of the Department of Labor.
 (C)The Regional Innovation Clusters and Growth Accelerators program of the Small Business Administration.
 (D)The Technical Assistance and Demonstration Projects program of the Appalachian Regional Commission. (3)FundThe term Fund means the Coal Area Economic Revitalization Fund established by section 202(a).
 (4)Impacted communityThe term impacted community means a community or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) in the United States that has been negatively impacted by changes in the coal economy.
 (5)Participating agencyThe term participating agency means a Federal agency that has primary authority over a covered program. 202.Establishment of Fund (a)EstablishmentThere is established in the Treasury of the United States a separate account, to be administered by the Secretary of Commerce (acting through the Economic Development Administration), to be known as the Coal Area Economic Revitalization Fund.
 (b)DepositsOf the amount of royalty revenues collected by the United States for each fiscal year from coal leases under section 7 of the Mineral Leasing Act (30 U.S.C. 207) (as amended by section 101(2)), to the extent the revenues are available, there shall be deposited in the Fund $105,000,000.
 (c)Availability of amountsSubject to subsection (d) and notwithstanding any other provision of law, for each fiscal year, of the amounts deposited in the Fund under subsection (b), there shall be made available, without further appropriation, the following or a pro rata amount:
 (1)$100,000,000 to the Secretary of Commerce to provide grant assistance under covered programs, in accordance with section 203.
 (2)$5,000,000 to the Secretary of Energy to provide funding for large-scale projects to capture and store carbon dioxide emissions from industrial sources, in accordance with section 204.
 (d)Administrative expensesA participating agency may not use not more than 2 percent of the amount the agency receives for each fiscal year to cover the administrative expenses of the participating agency in carrying out the covered program.
 (e)Period of availabilityThe amounts deposited in the Fund shall be available without fiscal year limitation. 203.Federal economic and workforce development assistance programs (a)In generalThe Secretary of Commerce, acting through the Economic Development Administration (referred to in this section as the Secretary), shall use the amounts made available to carry out this section under section 202(c)(1) to provide grant assistance under covered programs for eligible projects described in subsection (e).
 (b)PurposeThe purpose of this section is to provide funding to impacted communities by targeting Federal economic and workforce development assistance programs that seek—
 (1)to diversify regional, State, tribal, and local economies; (2)to create jobs in new and existing industries;
 (3)to attract new sources of job-creating investment; and (4)to provide a range of workforce services and skills training, including work-based learning opportunities, resulting in industry-recognized credentials for high-quality, in-demand jobs.
					(c)Allocation of funds for covered programs
 (1)In generalThe Secretary shall— (A)allocate amounts made available to carry out this section among the covered programs in accordance with the criteria described in paragraph (2); and
 (B)provide public notice of the availability of grant assistance under this section through a Federal Funding Opportunity announcement.
 (2)Allocation criteriaThe Secretary shall establish and publish criteria for the allocation of funds to carry out this section among the covered programs in a manner that carries out the purpose described in subsection (b), as determined by the Secretary.
					(d)Covered programs
 (1)In generalOn allocation by the Secretary of amounts from the Fund for a covered program under this section, the head of the applicable participating agency shall manage grant selection (including eligibility requirements), awards, and execution of projects with respect to those amounts.
 (2)Terms and conditionsExcept as otherwise provided in this section, projects receiving grant assistance under this section shall be subject to the eligibility rules, permitted activities, and reporting requirements of the covered program under which the grant is made.
					(e)Eligible projects
 (1)Project purposesA project shall be eligible for assistance under this section if the purpose of the project is to assist impacted communities—
 (A)to organize community stakeholders, analyze and inventory community assets, evaluate needs and resources, and develop comprehensive economic development strategic plans;
 (B)to undergo in-depth labor market analysis and workforce development and dislocated worker planning associated with the provision of training and employment services;
 (C)to implement linked economic and workforce development strategies to develop high-potential industry clusters;
 (D)to accelerate job creation by leveraging local assets; (E)to train and place workers in family-supporting, high-demand jobs (including registered apprenticeship and other on-the-job training models);
 (F)to create linkages that drive regional economic growth; or (G)to carry out other purposes approved by the Secretary.
 (2)PriorityIn selecting projects to receive assistance under this section, the head of a participating agency shall—
 (A)give priority to project applications that establish a clear linkage between the proposed project and the means by which the project will result in local economic growth and diversification, job creation, and job training and reemployment for dislocated workers, as described in a broader economic and workforce development strategy, without regard to any formula used by a participating agency to disburse other funds; and
 (B)consult directly with impacted communities to determine the greatest needs of the impacted communities and give priority to projects that address those needs.
 (3)Specific activities and costs to be consideredIn providing assistance under this section for projects for economic diversification, the head of a participating agency shall give consideration, at a minimum, to the following activities and costs:
 (A)Analysis activities that build from strategic economic development plans, including— (i)economic and workforce data collection; and
 (ii)supply chain and industry cluster analysis. (B)Outreach and targeted assistance to economic development organizations, unions, workers, and other stakeholders.
 (C)Remediation and redevelopment of coal economy sites, as appropriate. (D)Provision of business planning and market exploration services.
 (E)Development of business incubator programs. (F)Facilitation of access to private capital investment and capacity building to effectively use capital investment.
 (G)Promotion of exports from entities in the impacted area. (H)Workforce training and dislocated worker services and supports for impacted workers.
 (I)Costs associated with registered apprenticeship and on-the-job training models. (J)Temporary or short-term relocation or commuting costs for available jobs in other parts of the applicable State or region.
 (K)Staffing, operating, and administrative costs for the recipient organization. (L)Comprehensive strategies that—
 (i)integrate all of the activities and costs described in subparagraphs (A) through (K); and (ii)leverage other investments from the applicable participating agency and other Federal agencies.
 (f)Coordination of activitiesThe Secretary shall— (1)with respect to grant assistance under this section, manage—
 (A)the Federal Funding Opportunity announcement under subsection (c)(1)(B); and (B)the overall process of competitive solicitation;
 (2)provide a single staff point of Federal contact (with staffing assistance from other participating agencies, as needed) for grants awarded under this section; and
 (3)coordinate cross-agency activities at the regional level that direct additional Federal resources to impacted communities.
 204.Carbon capture and sequestrationThe Secretary of Energy shall use the amounts made available to carry out this section under section 202(c)(2) to provide financial assistance for the design, construction, and operation of large-scale projects to capture and store carbon dioxide emissions from industrial sources.
			205.Additional Federal agency participation
 (a)In generalThe Federal departments and agencies described in subsection (b) shall provide to impacted communities technical assistance and educational outreach to fund partnerships, in coordination with available resources.
 (b)Description of departments and agenciesThe Federal departments and agencies referred to in subsection (a) are— (1)the Rural Business-Cooperative Service of the Department of Agriculture;
 (2)the Office of Solid Waste and Emergency Response of the Environmental Protection Agency; (3)the Department of Energy;
 (4)the Community Development Financial Institutions Fund of the Department of the Treasury; (5)SelectUSA and the National Institute of Standards and Technology—Manufacturing Extension Partnerships of the Department of Commerce;
 (6)the Corporation for National and Community Service; and (7)the Office of Surface Mining Reclamation and Enforcement of the Department of the Interior.
					
